Citation Nr: 0839436	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for bilateral foot 
disorder, currently evaluated as 50 percent disabling, to 
include separate ratings for each foot.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral foot disability has been primarily manifested by 
pain, tenderness, moderate edema, severe instability, 
weakness, and severe muscle atrophy.  Amputation of either 
foot, loss of use of either foot, and ankylosis of both 
ankles is not shown.  These findings are commensurate with 
severe foot injury of each foot.


CONCLUSIONS OF LAW

1.  Resolving the doubt in the veteran's favor, the criteria 
for a 30 percent evaluation, but no more, for left foot 
disorder have been met (with consideration of the bilateral 
factor).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.26, 4.56, 4.71a, Diagnostic Codes 
(DCs) 5278, 5284 (2008).

2.  Resolving the doubt in the veteran's favor, the criteria 
for a 30 percent evaluation, but no more, for right foot 
disorder have been met (with consideration of the bilateral 
factor).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.26, 4.56, 4.71a, DCs, 5278, 5284 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

For increased rating claims, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was sent a notification letter in 
August 2006, prior to the initial AOJ decision in this 
matter, which informed him that to substantiate his claims 
the evidence needed to show that his disabilities had gotten 
worse/ increased in severity and notified him of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided proper notice regarding degrees of disability and 
effective dates.  The veteran was notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him. 

The August 2006 notification letter did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, the letter did not specifically ask the veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life.  General notice of the 
requirements for a higher evaluation under DC 5278 was not 
needed as it is not the type of Diagnostic Code contemplated 
in the second requirement of Vazquez-Flores.  The Board also 
notes that the veteran is receiving the maximum schedular 
evaluation available under that Diagnostic Code.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  For example, at the veteran's November 2006 VA 
examination he relayed that he retired in 1994 and that he 
had certain limitations of daily activities such as chores, 
shopping, and exercise.  Statements such as these show 
awareness of what is needed to substantiate the claim for an 
increased rating for bilateral foot disorder, including 
evidence of the effects of any worsening on employment and 
daily life.  Significantly, the U.S. Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his claim.  
Id. at 48.  This showing of actual knowledge satisfies the 
first requirement of Vazquez-Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  
   
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any available pertinent evidence has not been received.  
A VA examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Vazquez-Flores, 22 Vet. App. 37.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his bilateral foot disorder is more 
severe than reflected in the current disability evaluation.  

A. Rating Schedule

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See id.; 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is 
known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A VA podiatry note from March 2006 shows an assessment of 
"contracted and hammer toes - callous sub 5th met heads 
splay feet."  The note also appears to state that the 
veteran had no pain with use of adjusted inserts, but the 
shoes were not comfortable.  

The veteran was afforded a VA examination in November 2006.  
At that examination the veteran reported increasing foot 
pain.  The history portion of the examination report states 
that the veteran does not have a history of foot related 
hospitalization or surgery, and that his symptoms include 
pain, swelling, fatigability, and lack of endurance 
bilaterally with the right foot also experiencing weakness.  
The veteran did not report having heat, redness, stiffness, 
or other symptoms.  Flare-ups occurred weekly or more often 
and the usual duration of the flare-ups was less than one 
day.  The flare-ups were alleviated by rest.  The veteran 
reportedly did not use assistive aids/devices and was 
functionally limited in that he was unable to stand for more 
than a few minutes and unable to walk more than a few yards. 

On physical examination there was no objective evidence of 
painful motion, but there was objective evidence of moderate 
edema, tenderness, severe instability, and weakness (moderate 
on left and mild on right).  The veteran had callosities and 
unusual shoe wear pattern.  The examiner noted that the 
veteran had pes cavus with tight plantar fascia that is 
shortened, anterior cavus (dropped fore foot), abnormally 
positioned toes, and ankle dorsiflexion was limited by 5 to 
10 degrees.  Bilaterally, there was no evidence of malunion 
or nonunion of the tarsal or metatarsal bones, but there was 
severe muscle atrophy of the feet and redness of toes.  Gait 
was antalgic, extremely slow and apropulsive.  X-rays 
reportedly showed splaying of the forefoot, bilaterally, as 
well as bilateral mild hallux valgus and clawing of all toes.  
The left foot also had osteoarthritis involving the midfoot 
and rearfoot as well as ossification of the left Achilles 
tendon.

The VA examiner noted that the veteran was not employed and 
had in fact retired in 1994 due to eligibility by age or 
duration of work.  The diagnosis was severe claw foot.  
Regarding effects of the problem on daily activities, there 
was no effect on sports, recreation, feeding, bathing, 
dressing, toileting and grooming; mild effects on driving; 
moderate effects on traveling; and severe effects on chores, 
shopping and exercise.

A March 2007 letter from the veteran's private physician 
relays that the veteran has mild varus of the left foot and 
deformities consistent with old club feet.  There is a hard 
mass over the Achilles and he is status post Achilles 
lengthening procedure.  The veteran has hyperextension of the 
toes and cavus deformity of the arches bilaterally.  

In this case, the veteran is currently receiving the highest 
schedular disability evaluation available for bilateral claw 
foot (pes cavus).  See 38 C.F.R. § 4.71a, DC 5278.  This 
rating, 50 percent, is also the highest available in the 
Schedule for Ratings-Musculoskeletal System for bilateral 
foot disorders.  However, a combined evaluation in excess of 
50 percent could result if the veteran's left and right foot 
disorders were evaluated as separate disabilities.  The only 
relevant (non-anatomical loss) Diagnostic Codes that would 
allow for two ratings that when combined would exceed 
50 percent would be loss of use of foot (possible 40 percent 
per foot), severe malunion or nonunion of the tarsal or 
metatarsal bones (possible 30 percent per foot), and severe 
other foot injuries (possible 30 percent per foot).  See 
38 C.F.R. § 4.71a, DCs 5167, 5283, 5284.  Ankylosis of both 
ankles at certain degrees could also warrant a higher 
evaluation (possible 40 percent per foot).  See 38 C.F.R. 
§ 4.71a, DC 5271.  

The veteran's bilateral foot disorder is primarily manifested 
by pain, tenderness, moderate edema, severe instability, 
weakness, and severe muscle atrophy.  Amputation of either 
foot, loss of use of either foot, and ankylosis of both 
ankles are not shown.  

As noted above, severe muscle atrophy of both feet was 
reported at the veteran's most recent VA examination.  It is 
concluded that the foot impairment shown as to each foot more 
nearly approximates severe foot injury as contemplated under 
Code 5284.  38 C.F.R. § 4.7.  There is, however, no showing 
that there is the loss of use of either foot or other 
symptoms or findings that would warrant a higher rating.

For VA rating purposes, the cardinal signs and symptoms of 
severe muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The Board wishes to make clear that rating the veteran's feet 
disabilities separately, at 30 percent each, will result in 
an increased rating.  Combining two 30 percent ratings under 
38 C.F.R. § 4.25 results in a disability rating of 
51 percent; then an additional 5.1 percent (10 percent of 
51 percent) is added to the rating pursuant to 38 C.F.R. 
§ 4.26 because the disabilities involve both feet 
("bilateral factor").  See 38 C.F.R. §§ 4.25, 4.26 (2008).  
The total, 56.1 percent, is then rounded up to result in a 
combined disability rating of 60 percent.  See 38 C.F.R. 
§§ 4.25(a), 4.26.  

As amputation of either foot, loss of use of either foot and 
ankylosis of either ankle are not shown, no schedular 
evaluation is warranted under the corresponding Diagnostic 
Codes for those disabilities.  See 38 C.F.R. § 4.71a, DCs 
5165, 5166, 5167, 5270.  No other appropriate Diagnostic 
Codes allow for ratings in excess of those assigned in this 
decision.  Accordingly, separate schedular evaluations in 
excess of 30 percent for left foot disorder and right foot 
disorder are denied.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than two 30 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for left foot disorder and an evaluation in excess 
of 30 percent for right foot disorder, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds 
no basis upon which to predicate assignment of "staged" 
ratings.  During the relevant period, the competent evidence 
does not show fluctuation in the severity of any disability 
so that staged ratings would be appropriate.    

B. Extraschedular Consideration

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  In this case, the veteran's 
representative has specifically asked for extraschedular 
consideration.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See id.; Barringer v. Peake, 22 Vet. App. 242 
(2008).    

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In this case the veteran retired in 1994 due to eligibility 
by age or duration of work and no evidence of marked 
interference with employment has been presented.  At the 
veteran's November 2006 VA examination he reported that he 
does not have a history of foot related hospitalization.  As 
marked interference with employment and frequent 
hospitalizations are not shown, extraschedular consideration 
is not warranted at this time.    


ORDER

An evaluation of 30 percent, but no more, for left foot 
disorder is allowed; to this extent the appeal is granted 
subject to the law and regulations governing the award of 
monetary benefits, with consideration of the bilateral 
factor.

An evaluation of 30 percent, but no more, for right foot 
disorder is allowed; to this extent the appeal is granted 
subject to the law and regulations governing the award of 
monetary benefits, with consideration of the bilateral 
factor.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


